SALES CONTRACT

 

 

THIS AGREEMENT is made and entered into this 31st day of March, 2015 (the
“Effective Date”), by and between NORTHRIDGE PARKWAY, LLC, a Georgia limited
liability company (hereinafter referred to as the “Seller”), and VISTA
ACQUISITIONS, LLC, a Georgia limited liability company (hereinafter referred to
as the “Purchaser”).

 

ARTICLE I -- PROPERTY TO BE CONVEYED

 

A. Seller shall sell to Purchaser, and Purchaser shall purchase from Seller,
upon the terms and conditions hereinafter set forth, that certain parcel of land
described on Exhibit A attached hereto and by this reference incorporated herein
(hereinafter referred to as the “Land”, or the “Property”).

 

B. The Land consists of approximately 12.965 acres of real property located in
Land Lots 25 and 26 of the 17th District, and in Land Lots 385 and 386 of the
19th District, Fulton County, Georgia, together with all plants, shrubs and
trees located thereon, and together with all rights, ways and easements
appurtenant thereto, including, without limitation, all of Seller’s right, title
and interest in and to the land underlying and the air space overlying any
public or private ways or streets crossing or abutting the real estate.

 

ARTICLE II -- PURCHASE PRICE

 

The purchase price (hereinafter referred to as the “Purchase Price”) for the
Property is Five Million Five Hundred Thousand and No/100 Dollars
($5,500,000.00). Subject to all prorations and adjustments provided herein, the
Purchase Price shall be paid as follows:

 

A. Within one business day following the Effective Date, Purchaser shall deposit
with Slutzky, Wolfe and Bailey, LLP (the “Escrow Agent”) the sum of Fifty
Thousand and No/100 Dollars ($50,000.00) (such amount is hereinafter referred to
as the “Initial Deposit”), by check subject to collection or by wire-transfer,
which such amount shall be deposited in a non-interest-bearing account. At the
time of and conditioned upon satisfaction of the condition precedent set forth
in Section IX A hereof, Purchaser shall pay to Escrow Agent an additional Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00) which will be deposited
in the same non-interest-bearing account as was deposited the Initial Deposit
(which subsequent $250,000.00 is hereinafter referred to as the “Subsequent
Deposit”). The Initial Deposit and the Subsequent Deposit are hereinafter
collectively referred to as the “Deposit”. The Deposit shall be applied toward
the Purchase Price due at Closing (as hereinafter defined) if the Closing
contemplated herein is consummated as herein provided, or shall otherwise be
applied as elsewhere provided in this Agreement.

 



 

 

B. At the Closing, Escrow Agent shall pay the Deposit to Seller to be applied
against the Purchase Price, and the balance of the Purchase Price shall be paid
to Seller at Closing by wire-transfer of funds immediately available to Seller.

 

C. (i) The Escrow Agent joins in the execution of this Agreement solely for the
purpose of acknowledging and agreeing to the provisions of this Section II C.

 

(ii) The duties of the Escrow Agent shall be as follows:

 

(a) During the term of this Agreement, the Escrow Agent shall hold and disburse
the Deposit in accordance with the terms and provisions of this Agreement.

 

(b) The Escrow Agent shall pay the Deposit in accordance with the joint written
instructions of Seller and Purchaser in any of the following events: (i) if this
Agreement shall be terminated by the mutual written agreement of Seller and
Purchaser, or (ii) if the Escrow Agent shall be unable to determine at any time
to whom the Deposit should be paid, or (iii) if a dispute shall develop between
Seller and Purchaser concerning to whom the Deposit should be paid. In the event
that such written instructions shall not be received by the Escrow Agent within
ten (l0) days after the Escrow Agent has served a written request for
instructions upon Seller and Purchaser, then the Escrow Agent shall have the
right to pay the Deposit into any court of competent jurisdiction and interplead
Seller and Purchaser in respect thereof, and thereupon the Escrow Agent shall be
discharged of any obligations in connection with this Agreement.

 

(c) No fee or charge shall be due or payable to the Escrow Agent for its
services as escrow holder.

 

(d) By joining herein, the Escrow Agent undertakes only to perform the duties
and obligations imposed upon the Escrow Agent under the terms of this Agreement
and expressly does not undertake to perform any of the other covenants, terms
and provisions incumbent upon the Seller and the Purchaser hereunder.

 

(e) Purchaser and Seller hereby agree and acknowledge that the Escrow Agent
assumes no liability in connection herewith except for negligence or willful
misconduct; that the Escrow Agent shall never be responsible for the validity,
correctness or genuineness of any document or notice referred to under this
Agreement; and that in the event of any dispute under this Agreement, the Escrow
Agent may seek advice from its own counsel and shall be fully protected in any
action taken by it in good faith in accordance with the opinion of its counsel.

 

(f) All investments by Escrow Agent will be made in the regular course of
business. To be entitled to same day investment (assuming good funds are
provided), the Deposit must be received by noon; otherwise, such funds will be
deposited on the next business day. All investments shall be subject to the
rules, regulations, policies and procedures of the bank depository (hereinafter
referred to as the “Depository”) in which such monies are deposited.

 



2

 

(g) The Deposit may be processed for collection in the normal course of business
by Escrow Agent, which may commingle funds received by it with escrow funds of
others in its regular escrow account at the Depository. Escrow Agent shall not
be accountable for any incidental benefit which may be attributable to the funds
so deposited. Escrow Agent shall not be liable for any loss caused by the
failure, suspension, bankruptcy or dissolution of the Depository.

 

(h) Escrow Agent shall not be liable for loss or damage resulting from:

 

(i) any good faith act or forbearance of Escrow Agent;

 

(ii) any default, error, action or omission of any party, other than Escrow
Agent;

 

(iii) any defect in the title to any property unless such loss is covered under
a policy of title insurance issued by the Escrow Agent;

 

(iv) the expiration of any time limit or other delay which is not solely caused
by the failure of Escrow Agent to proceed in its ordinary course of business,
and in no event where such time limit is not disclosed in writing to the Escrow
Agent;

 

(v) the lack of authenticity of any writing delivered to Escrow Agent or of any
signature thereto, or the lack of authority of the signatory to sign such
writing;

 

(vi) Escrow Agent’s compliance with all attachments, writs, orders, judgments,
or other legal process issued out of any court;

 

(vii) Escrow Agent’s assertion or failure to assert any cause of action or
defense in any judicial or administrative proceedings; or

 

(viii) any loss or damage which arises after the Deposit has been disbursed in
accordance with the terms of this Agreement.

 

(i) Escrow Agent shall be fully indemnified by the parties hereto for all of its
expenses, costs, and reasonable attorney’s fees incurred in connection with any
interpleader action which Escrow Agent may file to resolve any dispute as to the
Deposit, or which may be filed against the Escrow Agent. Such costs, expenses or
attorney’s fees may be deducted from the Deposit.

 

(j) If Escrow Agent is made a party to any judicial, non-judicial or
administrative action, hearing or process based on acts of any of the other
parties hereto and not on the malfeasance and/or negligence of Escrow Agent in
performing its duties hereunder, the expenses, costs and reasonable attorney’s
fees incurred by Escrow Agent in responding to such action, hearing or process
may be deducted from the funds held hereunder and the party/parties whose
alleged acts are a basis for such proceedings shall indemnify, save and hold
Escrow Agent harmless from said expenses, costs and fees so incurred.

 



3

 

ARTICLE III – TITLE AND SURVEY

 

A. Purchaser shall have the right to obtain any survey (the “Survey”) of the
Property desired by Purchaser. However, the legal description contained in the
Deed (hereinafter defined in Section IV A hereof) shall be that set forth on
Exhibit A attached hereto. At the request of Purchaser, at the Closing, the
Seller shall also deliver to Purchaser a Quitclaim Deed using the legal
description based upon the metes and bounds legal description in the Survey,
provided, however, such quitclaim deed shall be expressly subject to the
easements and other rights in favor of the Fulton County Board of Education
respecting land adjacent and to the west of the Land as evidenced by the
Permitted Exception listed as item 17 in Exhibit B attached hereto and by this
reference incorporated herein or as set forth in the Limited Warranty Deed in
favor of the Fulton County Board of Education recorded in Deed Book 53314, page
605, et seq., Fulton County, Georgia records.

 

B. Purchaser shall, at Purchaser’s expense, obtain an owner’s title insurance
commitment (the “Commitment”) from a national title insurance company with
offices in Atlanta, Georgia (the “Title Company”), together with legible copies
of all matters referred to therein as exceptions to title. Prior to April 20,
2015, Purchaser shall deliver to Seller a statement of any objections to
Seller’s title to the Property and any objections as to matters disclosed by the
Survey or any other survey obtained by Purchaser. Seller shall have until April
24, 2015 to cure any such objections, but Seller shall have no obligation to
cure any such objections. In the event Seller fails or refuses to cure such
objections on or before April 30, 2015 (hereinafter referred to as the “Hard
Date”), then Purchaser shall elect by written notice to Seller on or before the
Hard Date, to either (i) terminate this Agreement and receive a full refund of
so much of the Deposit as is then held by Escrow Agent, and thereafter this
Agreement shall be null and void and of no further force or effect, and neither
Purchaser nor Seller shall have any further rights, duties, liabilities or
obligations to the other by reason hereof except for the Inspection Indemnity
(defined in Section IX A below); or (ii) waive such objections and consummate
the transaction contemplated herein without reduction of the Purchase Price. If
Purchaser does not provide Seller written notice of Purchaser’s election as
above provided, then Purchaser shall be deemed to have waived such objections as
provided in the aforesaid item (ii). All matters as to which Purchaser has
agreed to accept title subject to in accordance with this Section III B and all
of those matters set forth on Exhibit B attached hereto and by this reference
incorporated herein are hereinafter referred to as the “Permitted Exceptions”.
Purchaser’s right to terminate the Agreement after the Hard Date shall be
limited to either (i) as set forth in this Article III, (ii) a default by Seller
under this Agreement in closing the transaction on the Closing Date, or (iii)
the failure of any of the conditions precedent set forth in Article IX.

 



4

 

C. Purchaser shall have the right to have its title examination and Survey
updated until the Closing Date (hereinafter defined), and if any such update
discloses any new title exceptions or survey matters as to which Purchaser has
an objection and which were not of record as of the effective date of the
Commitment, as to title matters, or which were not shown on the Survey, as to
survey matters (any such new matter being referred to as a “New Objection”),
Purchaser shall deliver to Seller a statement of any such New Objections and
Seller shall have until the Closing Date to cure all such New Objections. In the
event that Seller fails to cure such New Objections on or before the Closing
Date and provided that such New Objection was created by Seller after the
Effective Date , (i) Purchaser may terminate this Agreement by written notice to
Seller given on or before the Closing Date, whereupon Purchaser shall receive a
full refund of so much of the Deposit as is then held by Escrow Agent, and
thereafter this Agreement shall be null and void and of no further force or
effect, and neither Purchaser nor Seller shall have any further rights, duties,
liabilities or obligations to the other by reason hereof except for the
Inspection Indemnity, or (ii)  if such New Objection may be cured by the payment
of a liquidated amount of money, Purchaser may cure such New Objections and
deduct the reasonable cost thereof from the Purchase Price otherwise payable by
Purchaser at Closing. Seller agrees not to convey or encumber title to the Land
after the Effective Date or to enter into a lease of all or any portion of the
Land after the Effective Date.

 

D. In the event Purchaser raises a New Objection which is not cured by Seller
prior to the Closing Date which was not created by Seller after the Effective
Date, and was not created by Purchaser or any contractor or agent of Purchaser
(an “Innocent New Objection”), the Closing Date shall automatically be extended
for thirty (30) days upon notice by either party to the other prior to the
original scheduled Closing Date, and during such thirty (30) day period Seller
and Purchaser shall each have the right, but not the obligation, at its own
expense, to attempt to cure such Innocent New Objection, and in the event that
at the end of such thirty (30) day period the Innocent New Objection has not
been cured, Purchaser may elect by notice to Seller given on or before one (1)
day after such thirty (30) day period either (i) to terminate this Agreement
whereupon Purchaser shall receive a full refund of the Deposit from Escrow
Agent, and thereafter this Agreement shall be null and void and of no further
force or effect, and neither Purchaser nor Seller shall have any further rights,
duties, liabilities or obligations to the other by reason hereof except for the
Inspection Indemnity, or (ii) waive such Innocent New Objection and close the
transaction contemplated herein without reduction of the Purchase Price.

 

ARTICLE IV -- ITEMS TO BE DELIVERED BY SELLER AT CLOSING

 

At Closing Seller agrees to deliver the following items to Purchaser. Drafts of
all documents to be delivered at Closing as specified in this Agreement shall be
prepared by Seller’s counsel except for those specified in Section V B hereof
which will be prepared by Purchaser or its counsel.

 

A. Title to the Property shall be conveyed by a limited warranty deed (herein
called the “Deed”) which will (i) contain a limited warranty of title to the
effect that Seller will warrant title to the Purchaser as against any claim by
any person owning, holding or claiming by, through or under Seller, but not
otherwise; and (ii) be subject to the Permitted Exceptions.

 



5

 

B. A Seller’s Title Affidavit showing that all debts for labor and materials in
respect of the Land incurred by Seller have been paid in full, and that no
person has any possessory rights with respect to the Land except pursuant to the
Permitted Exceptions, and that no broker or finder has been engaged by Seller.

 

C. A duly executed Certification of Non-Foreign Status that pursuant to Section
1445 of the Internal Revenue Code, Seller is not a foreign person, foreign
corporation, foreign partnership, foreign trust or foreign estate (as those
terms are defined in the Internal Revenue Code and Income Tax Regulations).

 

D. A duly executed IRS Form 1099-S, a duly executed Designation of Reporting
Agent Agreement and a duly executed Transferor Identification Certificate.

 

E. A duly executed Affidavit of Seller’s Residence that pursuant to O.C.G.A.
§48-7-128, no withholding from the proceeds of the transaction contemplated
herein is required.

 

F. Such evidence as is required by the Title Company to delete any and all
security deeds encumbering the Land from the Commitment to be marked at Closing.

 

G. Evidence acceptable to the Title Company that those acting for Seller have
full authority to consummate the transaction contemplated in this Agreement.

 

H. The Quitclaim Deed referred to in Section III A.

 

I. A Bring-Down Certificate executed by Seller as specified in the last
paragraph of Article XI.

 

J. Estoppel Letter from the association created pursuant to the document
specified in item 14 of Exhibit B attached hereto.

 

K. To the extent assignable, an Assignment of all of Seller’s right, title and
interest in and to all permits and approvals affecting the Property.

 

L. A Purchase and Sale Closing Statement.

 

M. Any other documents referred to or specified in this Agreement or deemed
reasonably appropriate by Purchaser’s and Seller’s counsel.

 

ARTICLE V -- ITEMS TO BE DELIVERED BY PURCHASER AT CLOSING

 

At Closing, Purchaser agrees to deliver the following items to Seller:

 



6

 

A. The Purchase Price as required by and in the manner specified in Section II B
hereof.

 

B. Evidence reasonably acceptable to Seller that those acting for Purchaser have
full authority to consummate the transaction contemplated in this Agreement.

 

C. A Purchase and Sale Closing Statement.

 

D. Any other documents referred to or specified in this Agreement or deemed
reasonably appropriate by Seller’s and Purchaser’s counsel.

 

ARTICLE VI -- TIME AND PLACE OF CLOSING AND CLOSING COSTS

 

A. The consummation of the transaction contemplated herein shall take place on
June 29, 2015 through an escrow closing conducted by the Escrow Agent. Purchaser
and Seller each agrees to deliver to the Escrow Agent all documents and
instruments required to be executed and delivered by each of them at the
Closing, respectively, and Purchaser agrees to deposit with the Escrow Agent by
wire-transfer of immediately available funds the amount of the Purchase Price,
less the amount of the Deposit plus the amount of costs and expenses required to
be paid by Purchaser hereunder plus the net amount of all prorations and
adjustments due from or to Purchaser as provided in this Agreement, all
sufficiently in time so as to allow the Escrow Agent to conduct the Closing by
no later than 2:00 p.m., Atlanta, Georgia time on the Closing Date. The
consummation of the transaction contemplated herein is herein referred to as the
“Closing”, and the date the Closing occurs is herein referred to as the “Closing
Date”.

 

B. At Closing, Seller shall pay the transfer tax incident to the Deed and the
costs of recording satisfactions of the deed to secure debt and UCC financing
statements encumbering the Property, if any. At Closing, Purchaser shall pay all
other expenses with respect to the Closing of the transaction contemplated
herein, including, without limitation, the cost of any Survey obtained by
Purchaser, recording fees, and the premium incident to any title insurance
policy to be issued to Purchaser, except that Seller and Purchaser will each pay
their own attorney’s fees and one-half of the Escrow Agent’s escrow fee for
conducting the Closing, not to exceed $500.00 to be paid by each of them.

 

C. Possession of the Property will be delivered by Seller to Purchaser on the
Closing Date.

 

ARTICLE VII -- APPORTIONMENTS

 

The following items shall be apportioned at Closing and as of the Closing Date:

 



7

 

A. Seller shall be entitled to receive all income in respect of the Property and
shall be obligated to pay all expenses in respect of the Property for all time
periods prior to and including the day prior to the Closing Date. Purchaser
shall be entitled to receive all such income and shall be obligated to pay all
such expenses for all time periods commencing with the Closing Date. Without
limitation to the foregoing, all owners’ association fees and assessments, and
all real property taxes, including the current installment for any assessment
(special, bond, or otherwise), shall be prorated based on the amount of such
fees, assessments and taxes for the year during which the Closing occurs. In the
event current year’s taxes are not available at the time of Closing, such
proration shall be based upon the amount of such taxes for the previous year,
and in the event there is a difference between the current year’s taxes and the
taxes for the previous year based upon which the proration was effected, the
amount of such taxes shall be reprorated immediately upon demand being made
therefor by one party upon the other. In the event that any income or any
expense item relating to the period prior to the Closing Date is received or
appears after the Closing, such item(s) shall be adjusted between the Seller and
the Purchaser within ten (10) days after such is discovered. Purchaser and
Seller shall also prorate as of the Closing Date such other items which are
customarily prorated in connection with the purchase and sale of properties
similar to the Property. This Section VII A shall survive the Closing of the
transaction contemplated herein, but only for a period of ninety (90) days after
which all prorations and adjustments shall be final between Seller and
Purchaser, except for the agreement to reprorate property taxes in the event the
proration at Closing is based upon the previous year’s taxes which agreement to
reprorate shall survive the Closing for a period of one year from the Closing
Date.

ARTICLE VIII -- EMINENT DOMAIN

 

A. If, prior to the Closing Date, all, or such a material portion of the Land as
would make it difficult or impossible for Purchaser to construct its proposed
development on the Land, is taken by condemnation or eminent domain or same is
pending, or Seller has been given notice of such an intended taking, so much of
the Deposit as is held by Escrow Agent shall be returned by Escrow Agent to
Purchaser, and upon such return this Agreement shall terminate and be null and
void and of no further force or effect and neither Purchaser nor Seller shall
have any further rights, duties, liabilities or obligations to the other
hereunder except for the Inspection Indemnity (hereinafter defined). If, prior
to the Closing Date, there shall be any condemnation or eminent domain
proceedings instituted or pending against less than such a material portion of
the Land as would make it difficult or impossible for Purchaser to construct
Purchaser’s proposed development on the Land, the Closing shall take place as
provided herein without abatement of the Purchase Price, and there shall be
assigned to the Purchaser at the Closing, all interest of the Seller in and to
any condemnation awards which may be payable to the Seller on account of such
occurrence. Seller shall notify Purchaser in writing of any notice of
contemplated condemnation received by Seller prior to the Closing Date.

 

ARTICLE IX -- PURCHASER’S CONDITIONS PRECEDENT

 

Purchaser shall not be required to purchase the Property unless the following
conditions precedent have been satisfied:

 



8

 

A. On or before the Hard Date, Purchaser shall have the right to enter upon the
Property for the purpose of conducting soil tests, borings, percolation tests
and any other tests, inspections or examinations that Purchaser desires in
regard to the engineering and planning for the development of the Property,
including, without limitation, such other tests, inspections or examinations as
Purchaser may request to determine subsurface or topographic conditions of the
Property and/or suitability of the Property for Purchaser’s intended development
and such things as Purchaser, in its sole discretion, determines are appropriate
for the Property and/or the presence or existence of hazardous chemicals,
materials or substances on the Property; provided, however, Purchaser shall not
conduct any Phase II environmental testing or inspection of the Property without
having first received Seller’s prior written consent, which may be given or
withheld by Seller in Seller’s sole discretion. Purchaser shall pay for all such
work performed on the Property and shall not permit the creation of any lien in
favor of any contractor, subcontractor, materialman, mechanic, surveyor,
architect or laborer, and Purchaser hereby expressly agrees to indemnify and
hold Seller harmless with respect thereto; and provided further, however, that
Purchaser hereby expressly agrees to indemnify and hold Seller harmless against
any claim, damage or injury to either persons or property arising out of
Purchaser’s or its agent’s, employees’ or representatives’ actions under this
Section IX A. Prior to entering upon the Land, Purchaser shall deliver to Seller
evidence that Purchaser has in effect a broad-form commercial general liability
insurance policy having a minimum combined single-limit coverage of not less
than $1,000,000.00, and that Purchaser has named Seller as an additional named
insured, and Purchaser shall deliver to Seller a Certificate of Insurance to the
foregoing effect, naming Seller as an additional named insured. The
indemnification and hold harmless provisions contained in this Section IX A are
herein collectively referred to as the “Inspection Indemnity”. This Section IX A
shall survive the Closing of the transaction contemplated herein or any other
termination of this Agreement.

 

If Purchaser fails to notify Seller and Escrow Agent on or before the Hard Date
that the condition precedent set forth in this Section IX A has failed and
therefore Purchaser has elected to terminate this Agreement, the condition
precedent set forth in this Section IX A shall be deemed satisfied and Purchaser
shall be obligated to pay the Subsequent Deposit to Escrow Agent on the Hard
Date. Concurrently with the execution of this Agreement, Purchaser has paid to
Seller One Hundred and No/100 Dollars ($100.00) as independent consideration for
Seller’s execution of this Agreement and affording Purchaser the time from the
Effective Date until the Hard Date to determine whether or not the Property is
satisfactory for acquisition by Purchaser.

 

B Seller shall have fully and completely kept, observed, performed, satisfied
and complied in all material respects with all terms, covenants, conditions,
agreements, requirements, restrictions and provisions required by this Agreement
to be kept, observed, performed, satisfied or complied with by Seller on the
Closing Date.

 

C. Purchaser shall not have terminated this Agreement pursuant to an express
right so to terminate set forth in this Agreement.

 



9

 

If any of the foregoing conditions have not been satisfied or performed on or as
of the Closing Date, Purchaser shall have the right, at Purchaser’s option,
either (i) to terminate this Agreement by giving written notice to Seller on or
before the Closing Date, in which event all rights and obligations of the
parties under this Agreement shall expire, and this Agreement shall become null
and void except for the Inspection Indemnity, or (ii) if such failure of
condition constitutes a default by Seller under Section XII B of this Agreement,
to exercise such rights and remedies specified in Section XII B. In the event
Purchaser exercises item (i) of the foregoing sentence, the Deposit shall be
refunded to Purchaser immediately upon request.

 

ARTICLE X – DELIVERIES BY SELLER

 

To the extent not delivered by Seller to Purchaser before the Effective Date,
Seller agrees to deliver to Purchaser within three (3) business days after the
Effective Date copies of any and all of the following documents and records in
Seller’s possession related to the Property:

 

1. The latest dated title insurance policy and copies of the title documents
referenced in the title policy;

 

2. Ad valorem tax bills for the years 2012, 2013 and 2014, any notice with
respect to a change in assessed value of the Land from that used in the 2014 tax
bill, and any appraisal of the Land;

 

3. Phase I environmental reports and any laboratory results from any testing of
material or soil from the Land;

 

4. Copy of the survey from which the legal description of the Land attached as
Exhibit A hereto was prepared and any subsequent surveys of the Property;

 

5. All currently effective permits, zoning letters and approvals;

 

6. All development plans, site plans, architectural drawings and similar
materials; provided, however, by execution of this Agreement, Purchaser
acknowledges that Purchaser may not make use of any architectural drawings or
similar materials without Seller’s consent which may be given or denied by
Seller in its sole discretion.

 

ARTICLE XI -- REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents, warrants and covenants to and with Purchaser, knowing
that Purchaser in entering into this Agreement is relying on each such
representation, warranty and covenant, as follows:

 

A. Seller is a limited liability company duly organized and validly existing
under the laws of its state of organization. Seller has the right, power and
authority to enter into this Agreement and to sell the Property in accordance
with the terms hereof, and Seller has granted no option or right of first
refusal to any person or entity to purchase the Property and has not entered
into any other contract to sell the Property. This Agreement and all other
agreements to be executed by Seller in connection herewith have been (or upon
execution will have been) duly executed and delivered by Seller, have been
effectively authorized by all necessary action, and constitute (or upon
execution will constitute) legal, valid and binding obligations of Seller
enforceable against Seller in accordance with their respective terms.

 



10

 

B. To the best of Seller’s knowledge, there are no parties in possession of the
Property or entitled to possession thereof other than Seller and other than as
provided in the Permitted Exceptions.

 

C. To the best of Seller’s knowledge, there are no actions, suits or proceedings
pending or threatened against, by or affecting Seller which affect title to the
Property, or which question the validly or enforceability of this Agreement or
of any action taken by Seller under this Agreement, in any court or before any
governmental authority, domestic or foreign; and to Seller’s knowledge, there
are no pending, threatened or contemplated condemnation actions involving all or
any part of the Property.

 

D. There are no management, maintenance or service contracts with respect to the
Property that will affect the Property after Closing other than the Permitted
Exceptions.

 

E. To the best of Seller’s knowledge, no part of the Property has been used for
or as a landfill or toxic waste site.

 

F. To the best of Seller’s knowledge, Seller has good and marketable fee simple
title to all of the Property subject to the Permitted Exceptions; and Seller has
the lawful right, power, authority and capacity to sell the Property in
accordance with the terms, provisions and conditions of this Agreement.

 

G. Between the date hereof and the earlier of the termination of this Agreement
or the Closing Date, Seller shall maintain the Property in the ordinary course
of business; shall continue to carry and maintain in force all existing policies
of casualty and public liability insurance with respect to the Property; shall
not make or enter into any lease or other agreement for the use, occupancy or
possession of all or any part of the Property except for the Permitted
Exceptions. Seller discloses that the existing land disturbance permit for the
Property expires June 7, 2015, and Seller does not covenant with Purchaser to
continue the land disturbance permit in effect.

 

H. There are no leases or other agreements for use, occupancy or possession
presently in force with respect to all or any portion of the Property except for
the Permitted Exceptions.

 

I. To the best of Seller’s knowledge, Seller has not received written notice of
any presently existing violations of any local, state or federal pollution
control laws as the Property is presently being used and occupied; if Seller
receives written notice of any such violation, Seller, at its sole expense but
not to exceed $50,000.00, shall comply with any requirements of such notice
prior to Closing. If the cost of compliance exceeds $50,000.00 and Seller is
unwilling to so comply, Seller shall provide notice to Purchaser and Purchaser
may within three (3) business days after receipt of such notice terminate this
Agreement in which event so much of the Deposit as is then held by Escrow Agent
shall be returned to Purchaser and this Agreement shall terminate and be null
and void and of no further force or effect except for the Inspection Indemnity.

 



11

 

ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT NOTWITHSTANDING, IT IS
UNDERSTOOD AND AGREED THAT THE PROPERTY IS BEING SOLD AND CONVEYED HEREUNDER,
“AS IS, WHERE IS, AND WITH ALL FAULTS” WITH NO RIGHT OF SETOFF OR DEDUCTION TO
THE PURCHASE PRICE AND WITHOUT ANY REPRESENTATION OR WARRANTY BY SELLER EXCEPT
AS EXPRESSLY SET FORTH HEREIN. SELLER HAS NOT MADE AND IS NOT MAKING ANY EXPRESS
OR IMPLIED REPRESENTATIONS OR WARRANTIES WHATSOEVER WITH RESPECT TO THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY
REGARDING THE SUITABILITY OF THE PROPERTY FOR ANY PARTICULAR PURPOSE OR RELATING
IN ANY WAY TO HAZARDOUS SUBSTANCES OR ANY ENVIRONMENTAL MATTERS, SUITABILITY OF
SOIL OR GEOLOGY, ABSENCE OF DEFECTS OR HAZARDOUS OR TOXIC SUBSTANCES OR WASTE.
PURCHASER ACKNOWLEDGES AND REPRESENTS THAT PURCHASER IS ENTERING INTO THIS
AGREEMENT WITHOUT RELYING UPON ANY SUCH STATEMENT, REPRESENTATION OR WARRANTY
MADE BY SELLER OR BY ANY AGENT OR ANY OTHER PERSON AND BASED SOLELY UPON
PURCHASER’S OWN INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY. PURCHASER, FOR
PURCHASER AND ITS SUCCESSORS AND ASSIGNS, HEREBY RELEASES SELLER FROM AND WAIVES
ALL CLAIMS AND LIABILITY AGAINST SELLER IN CONNECTION WITH OR ARISING OUT OF ANY
PHYSICAL OR ENVIRONMENTAL CONDITION IN, AT, ABOUT OR UNDER THE PROPERTY AND
FURTHER RELEASES SELLER FROM AND WAIVES ALL CLAIMS AND LIABILITY AGAINST SELLER
ATTRIBUTABLE TO THE PHYSICAL AND ENVIRONMENTAL CONDITION AND QUALITY OF THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, THE PRESENCE, DISCOVERY OR REMOVAL OF
ANY HAZARDOUS WASTE, HAZARDOUS OR TOXIC SUBSTANCES, AS THOSE TERMS ARE DEFINED
BY THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT, THE
TOXIC SUBSTANCES CONTROL ACT, AND THE RESOURCE CONSERVATION AND RECOVERY ACT, IN
EACH CASE, AS AMENDED, AND AS MAY BE FURTHER AMENDED FROM TIME TO TIME, OR ANY
OTHER FEDERAL OR STATE LAWS OR REGULATIONS RELATING TO ENVIRONMENTAL MATTERS IN,
AT, ABOUT OR UNDER THE PROPERTY. AS BETWEEN PURCHASER AND SELLER, PURCHASER
ASSUMES RESPONSIBILITY AND LIABILITY FOR ALL OBLIGATIONS ARISING SUBSEQUENT TO
CLOSING AND ATTRIBUTABLE TO ANY HAZARDOUS SUBSTANCES IN, AT, ABOUT OR UNDER THE
PROPERTY, AND AGREES TO INDEMNIFY SELLER FROM ANY LIABILITY RESULTING FROM THE
PRESENCE ON, OR RELEASE FROM, THE PROPERTY OF ANY HAZARDOUS WASTE OR HAZARDOUS
OR TOXIC SUBSTANCES ARISING SUBSEQUENT TO CLOSING AND OCCURRING DURING THE
PURCHASER’S OWNERSHIP OF THE PROPERTY. ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE AGREEMENTS OF PURCHASER SET FORTH IN THIS PARAGRAPH SHALL
SURVIVE THE CLOSING AND SHALL BE ENFORCEABLE AT ANY TIME.

 



12

 

As used herein, the words “to the best of Seller’s knowledge” or words of
similar import shall mean and refer to the actual and not constructive
knowledge, without investigation, of Charles S. Roberts, Executive Vice
President of the sole general partner of Seller’s sole member, and not anything
which he should have known but did not actually know. Charles S. Roberts shall
have no personal liability whatsoever respecting of any Seller’s
representations, warranties or covenants or the transaction contemplated in this
Agreement.

 

At the Closing, Seller shall execute and deliver a “Bring-Down Certificate” with
respect to the representations and warranties made by Seller in this Article XI
stating either that such representations and warranties remain true and correct
in all material respects as of the Closing Date or stating any of such
representations and warranties which are no longer true and correct in all
material respects as of the Closing Date. In the event that Seller’s Bring-Down
Certificate specifies that any of Seller’s representations and warranties are no
longer true and correct as of the Closing Date in any material respect, (i) if
the representation and warranty has changed from the Effective Date to the
Closing Date not as a result of a default by Seller under this Agreement,
Purchaser’s only rights in respect to such change in representation and warranty
shall be to either (a) waive such change and close and consummate the
transaction contemplated herein without reduction of the Purchase Price, or (b)
terminate this Agreement and receive a refund of the Deposit, after which this
Agreement shall be null and void and of no further force or effect and neither
Seller nor Purchaser shall have any further rights, duties, liabilities or
obligations to the other hereunder except for the Inspection Indemnity; or (ii)
if the change in such representation and warranty arises because of Seller’s
default under this Agreement, Purchaser shall have its rights and remedies
specified in Section XII B hereof.

 

Anything contained in this Agreement to the contrary notwithstanding, the
representations and warranties of Seller contained in this Article X shall not
survive the Closing and shall be merged into the Deed.

 

ARTICLE XII -- DEFAULT AND REMEDIES

 

A. In the event that the transaction contemplated herein is not closed and
consummated because of Purchaser’s failure or breach to perform its obligations
hereunder, as Seller’s sole remedy Escrow Agent shall pay the Deposit to Seller
as Seller’s liquidated damages, and not as a penalty, it being otherwise
difficult or impossible to determine Seller’s actual damages. Seller and
Purchaser acknowledge that it is impossible to estimate the actual damages
Seller would suffer from Purchaser’s breach of this Agreement, but that the
liquidated damages provided herein represent a reasonable pre-estimate of such
damages and Seller and Purchaser therefore intend to provide for liquidated
damages as herein specified, and that the agreed upon liquidated damages are not
punitive or penalties and are just, fair and reasonable, all in accordance with
O.C.G.A. Â§13â€’6â€’7. The foregoing sentence shall in no form or fashion affect
Seller’s rights and remedies against Purchaser in connection with the Inspection
Indemnity.

 



13

 

B. In the event that the transaction contemplated herein is not closed and
consummated because of Seller’s failure or breach to perform its obligations
hereunder, Purchaser shall have the right only (i) to terminate this Agreement
by giving notice thereof to Seller and Escrow Agent, and upon receipt of such
notice Escrow Agent shall return so much of the Deposit as is then held by
Escrow Agent to Purchaser and thereafter this Agreement shall terminate and be
null and void and of no further force or effect, and neither Seller nor
Purchaser shall have any further rights, duties, liabilities or obligations to
the other hereunder except for the Inspection Indemnity, or (ii) to sue Seller
for specific performance of Seller’s obligations under this Agreement; which
remedies specified in (i) and (ii) shall be in lieu of any other rights or
remedies for Purchaser, including, without limitation, any right or claim for
damages; provided, however, in the event that the remedy of specific performance
is not available to Purchaser because Seller has voluntarily conveyed the
Property after the date of this Agreement, Purchaser shall have the right to sue
Seller for the damages occasioned thereby to Purchaser. If Purchaser consummates
the transaction contemplated in this Agreement it shall be conclusively deemed
to have waived any breach by Seller of any covenant, representation or warranty
under this Agreement (but not under any of the documents executed at Closing
which shall continue in accordance with their terms) which the Purchaser knew or
should have known existed prior to the Closing.

 

ARTICLE XIII -- NOTICES

 

A. Whenever any notice, demand, or request is required or permitted hereunder,
such notice, demand or request shall be in writing and shall be hand-delivered
in person or sent by FedEx or similar expedited overnight delivery service, all
charges prepaid, to the addresses set forth below:

 

To Seller:

 

Northridge Parkway, LLC

375 Northridge Road

Suite 330

Atlanta, GA 30350

Attention: Charles S. Roberts

 



14

 

With a copy to:

 

ACRE Realty Investors, Inc.

c/o Avenue Capital Group

399 Park Avenue

New York, NY 10022

Attention: Robert Gellert

 

and  a copy to:

 

Sanford H. Zatcoff, Esq.

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Parkway

Suite 1800

Atlanta, GA 30339

 

To Purchaser:

 

Vista Acquisitions, LLC

2964 Peachtree Road

Suite 585

Atlanta, GA 30305

Attention: Eduard de Guardiola

 

With a copy to:

 

Douglas P. Krevolin, Esq.

1201 W. Peachtree Street, NW

Suite 3250

Atlanta, GA 30309

 

To Escrow Agent:

 

Slutzky, Wolfe and Bailey, LLP

2255 Cumberland Parkway, SE

Building 1300

Atlanta, GA 30339

Attention: Robert Laney

 

Any notice, demand, or request which shall be served upon any of the parties in
the manner aforesaid shall be deemed sufficiently given for all purposes
hereunder (i) at the time such notice, demand or request is hand-delivered in
person, or (ii) on the day such notice, demand or request is deposited with
FedEx or similar overnight delivery service in accordance with the preceding
portion of this Article XII. Any party hereto shall have the right from time to
time to designate by written notice to the other such other person or persons
and at such other places in the United States as Purchaser or Seller desires
written notices, demands, or requests to be delivered or sent in accordance
herewith; provided, however, at no time shall either party be required to send
more than an original and two (2) copies of any such notice, demand or request
required or permitted hereunder. Notices from Seller may be executed and
delivered by a party’s counsel.

 



15

 

ARTICLE XIV -- BROKERS

 

A. Purchaser and Seller hereby represent to each other that no real estate
broker or agent was involved in negotiating the transaction contemplated herein.
In the event any claim(s) for real estate commissions, fees or compensation
arise in connection with this Agreement and the transaction contemplated herein,
the party so incurring or causing such claim(s) shall indemnify, defend and hold
harmless the other party from any loss, claim or damage which the other party
suffers because of said claim(s).

 

ARTICLE XV – WARRANTIES, REPRESENTATIONS AND COVENANTS OF PURCHASER

 

Purchaser represents, warrants and covenants to and with Seller, knowing that
Seller is relying on each representation, warranty and covenant, that:

 

A. Purchaser is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Georgia;

 

B. There are no actions, suits or proceedings pending or threatened against, by
or affecting Purchaser which question the validity or enforceability of this
Agreement or of any action taken by Purchaser under this Agreement, in any court
or before any governmental authority, domestic or foreign;

 

C. The execution of and entry into this Agreement and the performance by
Purchaser of Purchaser’s duties and obligations under this Agreement and of all
other acts necessary and appropriate for the full consummation of the purchase
and sale of the Property as contemplated by and provided for in this Agreement,
are consistent with and not in violation of any contract, agreement or other
instrument to which Purchaser is a party, or any judicial order or judgment of
any nature by which Purchaser, or any officer of Purchaser, is bound; and this
Agreement, and the covenants and agreements of Purchaser under this Agreement,
are the valid and binding obligations of Purchaser, enforceable in accordance
with their terms; and

 

D. Purchaser will deliver on the Closing Date all documents and instruments
required by this Agreement for the consummation of the purchase and sale of the
Property.

 



16

 

ARTICLE XVI -- MISCELLANEOUS

 

A. This Agreement constitutes the entire agreement between the parties hereto
and cannot be changed or modified other than by a written agreement executed by
both Purchaser and Seller.

 

B. If Seller desires, Purchaser shall cooperate with Seller in Seller’s effort
to effect a tax-free exchange of the Property for other property of like kind
pursuant to Internal Revenue Code §1031, and the regulations promulgated
thereunder; provided, however, no such exchange shall delay the Closing Date, or
require Purchaser to take title to any other real property or cause Purchaser to
incur any costs relating thereto, other than minimal costs such as execution of
acknowledgment of assignment of this Agreement to Seller’s qualified
intermediary, and Seller’s obligations under this Agreement shall not be
conditioned upon Seller’s ability to effect such an exchange.

 

C. Irrespective of the place of execution or performance, this Agreement shall
be governed by and construed in accordance with the laws of the State of
Georgia. This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing this Agreement to be
drafted. If any words or phrases in this Agreement shall have been stricken out
or otherwise eliminated, whether or not any other words or phrases have been
added, this Agreement shall be construed as if the words or phrases so stricken
out or otherwise eliminated were never included in this Agreement and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated. All terms and words used in this
Agreement regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require.

 

D. This Agreement may be executed in more than one counterpart, each of which
shall be deemed an original.

 

E. The captions of this Agreement are inserted for convenience or reference only
and do not define, describe or limit the scope or intent of this Agreement or
any of the terms hereof.

 

F. Time is of the essence of this Agreement and each term and provision hereof.
In the event that time for performance of any matter hereunder falls on a
Saturday, Sunday or legal holiday, the time for performance shall automatically
be extended to the next business day.

 

G. If any term, covenant or condition of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement and the application of such
terms, covenants and conditions to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant and condition of this Agreement shall be valid and be
enforced to the fullest extent permitted by law.

 



17

 

H. All rights, powers and privileges conferred hereunder upon the parties unless
otherwise provided shall be cumulative and not restricted to those given by law.

 

I. No failure of any party to exercise any power given such party hereunder or
to insist upon strict compliance by any other party to its obligations
hereunder, and no custom or practice of the parties in variance with the terms
hereof, shall constitute a waiver of any party’s right to demand exact
compliance with the terms hereof.

 

J. Purchaser shall have the right to waive any condition or contingency herein
in Purchaser’s favor and Seller shall have the right to waive any condition or
contingency herein in Seller’s favor.

 

K. Anything contained in this Agreement to the contrary notwithstanding, except
as specifically set forth in this Agreement to the contrary, the terms and
provisions of this Agreement shall not survive Closing and shall be merged into
the Deed.

 

L. Subject to the provisions of Section XVI M hereof, the provisions of this
Agreement shall extend to, bind and inure to the benefit of the parties hereto
and their respective successors, assigns and the legal representatives of their
estates.

 

M. This Agreement may not be assigned by Purchaser without the prior written
consent of Seller; provided, however, that Purchaser shall have the right
without any consent of Seller being required to assign this Agreement to any
other entity owned, controlled or managed, directly or indirectly, by Eduard de
Guardiola provided that prompt written notice and a copy of any such assignment
is delivered to Seller and provided that such assignee assumes all of
Purchaser’s obligations under this Agreement.

 

N. This Agreement may be executed in multiple counterparts and shall be deemed
to have become effective when and only when one or more of such counterparts has
been signed by or on behalf of each of the parties to this Agreement and
delivered to the other party (although it shall not be necessary that any single
counterpart be signed by or on behalf of both parties hereto, and all such
counterparts shall be deemed to constitute one and the same instrument).
Furthermore, the parties agree that (i) this Agreement may be transmitted
between them by facsimile transmission or email, (ii) that signature pages to
this Agreement may be transmitted between them by facsimile transmission or
email, (iii) that facsimile or PDF signatures sent by email shall have the
effect of original signatures, and (iv) that a faxed or emailed Agreement
containing the signatures (original, faxed or emailed) of all the parties hereto
shall be binding on a party when the signature page of such party is transmitted
to the other party hereto accompanied by instructions to insert same into a
complete original of this Agreement.

 



18

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, sealed and delivered the day and year first above written.

 

 

 

SELLER:

 

NORTHRIDGE PARKWAY, LLC, a Georgia limited liability company

 

By: ACRE Realty LP, a Georgia limited partnership, its sole manager

 

By: ACRE Realty Investors Inc., a Georgia corporation, its sole general partner

 

By:                                                         

Name:

Title:

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

[Executions continued on next page]

 

 

19

 



 

PURCHASER:

 

 

 

VISTA ACQUISITIONS, LLC, a Georgia limited liability company

 

 

By:                                                         (SEAL)

Eduard de Guardiola, Manager

 

 

 

 

 

[Executions continued on next page]



20

 

Escrow Agent joins in the execution of this Agreement for the purpose of
acknowledging the agreements set forth in this Agreement as to the holding of
the Deposit.

 

 

 

ESCROW AGENT:

 

 

SLUTZKY, WOLFE AND BAILEY, LLP

 

By:                                                          

Name:                                                          

Title:                                                          

 

   

 

 



21

 

exhibit a

TRACT ONE:

 

All that tract of land in Land Lots 25 and 26 of the 17th District, and in Land
Lots 385 and 386 of the 18th District, Fulton County, Georgia, described as
follows:

 

Beginning at a point at the intersection of the North right-of-way line of
Northridge Parkway (right-of-way varies) with the West line of said Land Lot
385, said point being the True Point of Beginning; Running THENCE along said
right-of-way line of Northridge Parkway, the following courses and distances:
North 81 degrees 24 minutes 03 seconds West for a distance of 43.13 feet to a
POINT; THENCE South 08 degrees 35 minutes 57 seconds West for a distance of 3.47
feet to a POINT; THENCE North 81 degrees 24 minutes 03 seconds West for a
distance of 34.91 feet to a pk nail set; THENCE leaving said right-of-way North
09 degrees 32 minutes 31 seconds East for a distance of 33.22 feet to a pk nail
set; THENCE North 20 degrees 22 minutes 20 seconds East for a distance of 53.01
feet to a pk nail set; THENCE North 35 degrees 10 minutes 51 seconds East for a
distance of 92.75 feet to a pk nail set; THENCE North 00 degrees 08 minutes 26
seconds West for a distance of 129.97 feet to a 1/2“rebar found; THENCE North 00
degrees 04 minutes 15 seconds East for a distance of 157.44 feet to a 1/2“rebar
found; THENCE North 53 degrees 35 minutes 55 seconds East for a distance of
137.24 feet to a 3/8“rebar found; THENCE North 62 degrees 58 minutes 05 seconds
East for a distance of 167.53 feet to a 1“crimp top pipe; THENCE South 71
degrees 01 minute 34 seconds East for a distance of 51.67 feet to a 1” open top
pipe; THENCE South 00 degrees 04 minutes 19 seconds West for a distance of 70.28
feet to a 3/8“rebar found; THENCE South 85 degrees 55 minutes 21 seconds East
for a distance of 47.87 feet to a 1“crimp top pipe; THENCE South 85 degrees 26
minutes 22 seconds East for a distance of 49.98 feet to a 1/2“rebar found;
THENCE South 85 degrees 33 minutes 17 seconds East for a distance of 149.90 feet
to a 1/2“rebar found; THENCE South 85 degrees 01 minute 18 seconds East for a
distance of 99.92 feet to a 1/2“rebar found; THENCE South 85 degrees 00 minutes
38 seconds East for a distance of 149.73 feet to a 1“rebar found; THENCE South
85 degrees 07 minutes 06 seconds East for a distance of 38.89 feet to a
1/2“rebar found; THENCE South 03 degrees 10 minutes 27 seconds West for a
distance of 474.12 feet to a 1/2“rebar found on the North right-of-way line of
said Northridge Parkway (right-of-way varies); Running THENCE along said
right-of-way line of Northridge Parkway, the following courses and distances:
South 66 degrees 55 minutes 55 seconds West for a distance

of 38.49 feet to a POINT; THENCE along a curve to the right having a radius of
778.51 feet and an arc length of 432.82 feet, being subtended by a chord of
South 82 degrees 40 minutes 19 seconds West for a distance of 427.27 feet to a
POINT; THENCE North 81 degrees 24 minutes 03 seconds West for a distance of
340.98 feet to a POINT; THENCE North 08 degrees 35 minutes 37 seconds East for a
distance of 8.47 feet to a POINT; THENCE North 81 degrees 24 minutes 27 seconds
West for a distance of 21.45 feet to the True Point of Beginning, said tract
being designated “Tract One – 10.929 acres” as shown on plat of ALTA/ACSM Land
Title Survey prepared by Precision Planning, Inc. for Northridge Parkway, LLC,
Dutch American Finance, LLC, Chicago Title Insurance Company and Paul J. A. van
Hessen, bearing the seal and certification of Randall W. Dixon, Georgia
Registered Land Surveyor No. 1678, dated February 9, 2012.

 



22

 

TRACT TWO:

 

All that tract of land in Land Lot 25 of the 17th District, Fulton County,
Georgia, described as follows:

 

Commence at a point at the intersection of the North right-of-way line of
Northridge Parkway (right-of-way varies) with the West line of Land Lot 385 of
the 18th District, Fulton County, Georgia, THENCE South 00 degrees 48 minutes 34
seconds East for a distance of 89.73 feet to a 1/2” rebar found on the south
right-of-way line of said Northridge Parkway, said point being the True Point of
Beginning; THENCE South 00 degrees 32 minutes 22 seconds West for a distance of
74.11 feet to a 1/2” rebar found; THENCE South 61 degrees 01 minute 34 seconds
West for a distance of 43.27 feet to a pk nail found in a rock; THENCE North 88
degrees 01 minute 58 seconds West for a distance of 34.84 feet to a POINT;
THENCE North 45 degrees 18 minutes 03 seconds West for a distance of 35.67 feet
to a POINT; THENCE North 81 degrees 51 minutes 27 seconds West for a distance of
47.05 feet to a POINT; THENCE South 87 degrees 35 minutes 49 seconds West for a
distance of 37.47 feet to a POINT; THENCE South 56 degrees 54 minutes 36 seconds
West for a distance of 53.53 feet to a POINT; THENCE South 79 degrees 23 minutes
27 seconds West for a distance of 12.71 feet to a POINT; THENCE South 78 degrees
27 minutes 12 seconds West for a distance of 334.23 feet to a 1” open top pipe
found; THENCE South 60 degrees 36 minutes 33 seconds West for a distance of
31.31 feet to a 1 1/2” crimp top pipe found; THENCE South 86 degrees 32 minutes
28 seconds West for a distance of 234.61 feet to a POINT; THENCE North 84
degrees 33 minutes 25 seconds West for a distance of 31.85 feet to a POINT; said
point being along the Easterly right-of-way of Roswell Road (A.K.A. Georgia
Highway #9; right-of-way varies), Running THENCE along said right-of-way line of
Roswell Road, the following courses and distances: THENCE North 02 degrees 18
minutes 44 seconds West for a distance of 58.99 feet to a concrete monument
found; THENCE North 72 degrees 43 minutes 10 seconds East for a distance of
51.86 feet to a concrete monument found; THENCE North 03 degrees 12 minutes 14
seconds West for a distance of 18.88 feet to a concrete monument found; THENCE
North 72 degrees 21 minutes 59 seconds West for a distance of 53.37 feet to a
concrete monument found; THENCE North 02 degrees 45 minutes 39 seconds West for
a distance of 44.00 feet to a concrete monument found; THENCE North 84 degrees
20 minutes 00 seconds East 14.52 feet to a concrete monument found; THENCE North
02 degrees 37 minutes 47 seconds West for a distance of 13.12 feet to a concrete
monument found, said point being at the intersection of the Easterly
right-of-way of Roswell Road (right-of-way varies) and Southerly right-of-way of
Northridge Parkway (right-of-way varies); THENCE along said right-of-way line of
Northridge Parkway, the following courses and distances: THENCE along a curve to
the right having a radius of 138.06 feet and an arc length of 67.05 feet, being
subtended by a chord of North 85 degrees 46 minutes 26 seconds East for a
distance of 66.39 feet to a POINT; THENCE South 79 degrees 46 minutes 41 seconds
East for a distance of 279.89 feet to a POINT; THENCE along a curve to the left
having a radius of 257.60 feet and an arc length of 120.56 feet, being subtended
by a chord of North 86 degrees 48 minutes 52 seconds East for a distance of
119.46 feet to a POINT; THENCE North 73 degrees 24 minutes 25 seconds East for a
distance of 202.55 feet to a POINT; THENCE along a curve to the right having a
radius of 324.80 feet and an arc length of 142.81 feet, being subtended by a
chord North 86 degrees 00 minutes 10 seconds East for a distance of 141.66 feet
to a POINT; THENCE South 81 degrees 18 minutes 45 seconds East for a distance of
58.08 feet to a POINT; said point being the True Point of Beginning, said tract
being designated “Tract Two – 2.036 acres” as shown on plat of ALTA/ACSM Land
Title Survey prepared by Precision Planning, Inc. for Northridge Parkway, LLC,
Dutch American Finance, LLC, Chicago Title Insurance Company and Paul J. A. van
Hessen, bearing the seal and certification of Randall W. Dixon, Georgia
Registered Land Surveyor No. 1678, dated February 9, 2012.

 



23

 

TOGETHER WITH, a non-exclusive right, title and interest in and to the easements
appurtenant to the above described Tracts created pursuant to that certain:

 

(i) Amended and Restated Declaration of Reciprocal Easements among MLH Income
Realty Partnership III, a New York limited partnership, Northridge 400
Associates, a Georgia general partnership, NationsBank of Georgia, N.A.,
formerly known as The Citizens and Southern National Bank, and Roberts
Properties Highland Park, L.P., a Georgia limited partnership, dated as of
August 12, 1994, filed August 19, 1994, recorded in Deed Book 18640, page 98,
Fulton County, Georgia records; as amended by that certain First Amendment to
Amended and Restated Declaration of Reciprocal Easements between and among MLH
Income Realty Partnership III, a New York limited partnership, Northridge 400
Associates, a Georgia general partnership, Roberts Properties Residential, L.P.
and Roberts Properties, Inc., dated December X, 1995, filed December 21, 1995,
recorded in Deed Book 20394, page 302, aforesaid records; as re-filed on
February 5, 1996, re-recorded in Deed Book 20586, page 132, aforesaid records;
as further amended by that certain Second Amendment to Amended and Restated
Declaration of Reciprocal Easements between and among Roberts Properties
Residential, L.P., a Georgia limited partnership, and Gateway Mosswood, Inc.,
dated August 6, 2003, filed August 7, 2003, recorded in Deed Book 35630, page
176, aforesaid records;

 

(ii) Grant of Drainage Easement by and between Roberts Properties, Inc., a
Georgia corporation, and Northridge Atlanta, Inc., a Delaware corporation, dated
February 23, 2001, filed March 2, 2001, recorded in Deed Book 30028, page 362,
aforesaid records (the “Drainage Easement”); and

 

(iii) Declaration of Easements by Roberts Properties Residential, L.P., a
Georgia limited partnership, dated June 28, 2001, filed June 29, 2001, recorded
in Deed Book 30621, page 508, aforesaid records; as amended by that certain
First Amendment to Declaration of Easements by Roberts Properties Residential,
L.P., a Georgia limited partnership and Northridge Parkway, LLC, a Georgia
limited liability company, dated October 30, 2013, filed November 5, 2013,
recorded in Deed Book 53314, page 578, aforesaid records.

 



24

 

exhibit b

1.General and special taxes and assessments for the year 2015 and subsequent
years, not yet due and payable.

 

2.Easement from G. B. Powell, agent for Ebb Rutledge, to Georgia Power Company,
dated November 3, 1937, filed November 22, 1937, recorded in Deed Book 1647,
page 516, Fulton County, Georgia records.

 

3.Easement from J. C. Brumbelow to Georgia Power Company, dated November 3,
1937, filed November 22, 1937, recorded in Deed Book 1689, page 83A, aforesaid
records.

 

4.Easement from Mrs. Mary Bullard to Georgia Power Company, dated November 3,
1937, filed November 22, 1937, recorded in Deed Book 1689, page 83B, aforesaid
records.

 

5.General Permit from John Sullivan to Southern Bell Telephone and Telegraph
Company, dated March 10, 1953, filed February 20, 1954, recorded in Deed Book
2073, page 256, aforesaid records.

 

6.Right-of-Way Easement from E. D. Spruill to Georgia Power Company, dated
November 15, 1957, filed December 10, 1957, recorded in Deed Book 3283, page
656, aforesaid records.

 

7.Easements contained in Dedication of Option from Mrs. Dozier Watkins and Mr.
Dozier Watkins to Fulton County, dated July 14, 1964, filed September 28, 1964,
recorded in Deed Book 4306, page 173, aforesaid records.

 

8.Permit for Anchors, Guy Poles and Wires from William B. Orkin and Sanford
Orkin to Georgia Power Company, dated January 14, 1972, filed March 16, 1972,
recorded in Deed Book 5550, page 106, aforesaid records.

 

9.Sewer Easement from Northridge Associates, Ltd. to Fulton County, Georgia,
dated September 1, 1981, filed October 19, 1981, recorded in Deed Book 7980,
page 310, aforesaid records, as shown on the Survey.

 

10.Easement Agreement between General Electric Real Estate Equities, Inc., a
Delaware corporation, and First Capital Institutional Real Estate, Ltd., a
Florida limited partnership, dated September 28, 1983, filed September 29, 1983,
recorded in Deed Book 8659, page 152, aforesaid records, as shown on the Survey.

 

11.Sewer Easement from Northridge Associates, Ltd. to Fulton County, Georgia,
not dated, filed October 25, 1984, recorded in Deed Book 9224, page 50,
aforesaid records, as shown on the Survey.

 

12.Easement Agreement from Northridge Associates, Ltd., a Georgia limited
partnership, to Northridge 400 Associates, a Georgia general partnership, and
MLH Income Realty Partnership III, a New York limited partnership, dated August
29, 1985, filed September 5, 1985, recorded in Deed Book 9694, page 172,
aforesaid records, as shown on the Survey.

 

25

 

13.Right of Way Easement from Northridge Associates, Ltd., a partnership, to
Southern Bell Telephone and Telegraph Company, dated January 9, 1986, filed
January 13, 1986, recorded in Deed Book 9917, page 396, aforesaid records.

 

14.Amended and Restated Declaration of Reciprocal Easements among MLH Income
Realty Partnership III, a New York limited partnership, Northridge 400
Associates, a Georgia general partnership, NationsBank of Georgia, N.A.,
formerly known as The Citizens and Southern National Bank, and Roberts
Properties Highland Park, L.P., a Georgia limited partnership, dated as of
August 12, 1994, filed August 19, 1994, recorded in Deed Book 18640, page 98,
aforesaid records; as amended by that certain First Amendment to Amended and
Restated Declaration of Reciprocal Easements between and among MLH Income Realty
Partnership III, a New York limited partnership, Northridge 400 Associates, a
Georgia general partnership, Roberts Properties Residential, L.P. and Roberts
Properties, Inc., dated December X, 1995, filed December 21, 1995, recorded in
Deed Book 20394, page 302, aforesaid records; as re-filed on February 5, 1996,
re-recorded in Deed Book 20586, page 132, aforesaid records; as further amended
by that certain Second Amendment to Amended and Restated Declaration of
Reciprocal Easements between and among Roberts Properties Residential, L.P., a
Georgia limited partnership, and Gateway Mosswood, Inc., dated August 6, 2003,
filed August 7, 2003, recorded in Deed Book 35630, page 176, aforesaid records.

 

15.Easement contained in Right of Way Deed from Roberts Properties, Inc. to
Fulton County, dated June 21, 1999, filed October 7, 1999, recorded in Deed Book
27741, page 132, aforesaid records.

 

16.Obligations contained in Grant of Drainage Easement between Roberts
Properties, Inc., a Georgia corporation, and Northridge Atlanta, Inc., a
Delaware corporation, dated February 23, 2001, filed March 2, 2001, recorded in
Deed Book 30028, page 362, aforesaid records.

 

17.Declaration of Easements by Roberts Properties Residential, L.P., a Georgia
limited partnership, dated June 28, 2001, filed June 29, 2001, recorded in Deed
Book 30621, page 508, aforesaid records; as amended by that certain First
Amendment to Declaration of Easements by Roberts Properties Residential, L.P., a
Georgia limited partnership and Northridge Parkway, LLC, a Georgia limited
liability company, dated October 30, 2013, filed November 5, 2013, recorded in
Deed Book 53314, page 578, aforesaid records.

 

18.Lease between The Oxford Group, Inc., as Lessor, and The Kroger Co., as
Lessee, dated July 15, 1981, filed July 28, 1981, recorded in Deed Book 7911,
page 156, aforesaid records; as amended by that certain Amended Lease between
The Oxford Group, Inc., as Lessor, and The Kroger Co., as Lessee, undated, filed
February 4, 1983, recorded in Deed Book 8368, page 436, aforesaid records; as
further amended by that certain Second Amended Lease between First Capital
Institutional Real Estate, Ltd.-1, as Lessor, and The Kroger Co., as Lessee,
dated as of January 3, 1984, filed January 18, 1984, recorded in Deed Book 8812,
page 497, aforesaid records; as further amended by that certain Lease
Modification Agreement #2 between First Capital Institutional Real Estate,
Ltd.-1, as Lessor, and The Kroger Co., as Lessee, dated November 21, 1983 and
January 3, 1984, filed March 2, 1984, recorded in Deed Book 8869, page 327,
aforesaid records (only affects the Drainage Easement).

 

26

 

19.Declaration of Restrictions and Cross Easement Agreement between Northridge
Associates and First Capital Institutional Real Estate, Ltd., dated as of
September 29, 1983, filed September 29, 1983, recorded in Deed Book 8659, page
143, aforesaid records (only affects the Drainage Easement).

 

20.Slope Easement Agreement by First Capital Institutional Real Estate, Ltd.-1
in favor of Pointe/North Limited, dated as of November 14, 1984, filed December
5, 1984, recorded in Deed Book 9282, page 224, aforesaid records (only affects
the Drainage Easement).

 

21.Easement from Northridge Atlanta, Inc. to Georgia Power Company, dated
December 30, 1996, filed May 14, 1997, recorded in Deed Book 22596, page 167,
aforesaid records (only affects the Drainage Easement).

 

22.The following matters as disclosed by ALTA/ACSM Land Title Survey prepared by
Precision Planning, Inc. for Northridge Parkway, LLC, Dutch American Finance,
LLC, Chicago Title Insurance Company and Paul J. A. van Hessen, bearing the seal
and certification of Randall W. Dixon, Georgia Registered Land Surveyor No.
1678, dated February 9, 2012, and such state of facts occurring after February
9, 2012 which would be disclosed by a current survey and inspection of the real
property herein described:

 

(a)Branch running through the northwesterly portion of Tract One of subject
property;

(b)Encroachments of concrete sidewalks along southerly boundary line of Tract
One of subject property;

(c)Limits of landscape area encroachments along the northerly boundary line of
Tract One of subject property;

(d)Encroachment of concrete wing wall onto Tract Two of subject property across
its easterly boundary line;

(e)Concrete wall running along the southerly boundary line of Tract Two of
subject property;

(f)Branch running through portions of Tract Two of subject property;

(g)Encroachment of concrete headwall onto adjacent property across the southerly
boundary line of Tract Two of subject property.

 

23.Easement from Roberts Properties Residential, L.P., a Georgia limited
partnership, to BellSouth Telecommunications, Inc., dated September 17, 2001,
filed October 15, 2001, recorded in Deed Book 31144, page 7, aforesaid records,
as shown on the Survey. (affects Tract Two)

 

24.Easements acquired by condemnation in that certain Order and Judgment styled
Department of Transportation vs. 0.047 acres of land and certain easement
rights, Roberts Residential, L.P., The Hellenic Tower, Inc., Northridge Atlanta,
Inc., Northridge Park Owners Association, Inc., Bank of North Georgia and
SouthTrust Bank, Civil Action File No. 2005-CV-98320, dated March 15, 2005,
filed March 22, 2007, recorded in Deed Book 44685, page 645, aforesaid records.
(affects Tract Two)

 

27

 

25.Water Utility System Easement from Northridge Parkway, LLC to City of
Atlanta, dated June 22, 2012, filed July 16, 2012, recorded in Deed Book 51425,
page 669, aforesaid records.

 

26.Rights of upper and lower riparian owners in and to the waters of the stream
traversing the subject property, and the natural flow thereof.

 

27.All zoning and other land use laws, regulations and codes.

 

 

 



28

 

SALES CONTRACT

 

 

 

 

By and Between

 

 

NORTHRIDGE PARKWAY, LLC,

a Georgia limited liability company,

as Seller,

 

and

 

 

VISTA ACQUISITIONS, LLC,

a Georgia limited liability company, as Purchaser.

 

 

 

 

 

 

 

March 31, 2015

 

 

 

 

Property Located At:

 

 

Land Lots 25 and 26 of the 17th District and in Land Lots 385 and 386 of the
19th District, Fulton County, Georgia

 

 



 

 

TABLE OF CONTENTS

ARTICLE I -- PROPERTY TO BE CONVEYED 1 ARTICLE II -- PURCHASE PRICE 1
ARTICLE III – TITLE AND SURVEY 4
ARTICLE IV -- ITEMS TO BE DELIVERED BY SELLER AT CLOSING 5
ARTICLE V -- ITEMS TO BE DELIVERED BY PURCHASER AT CLOSING 6
ARTICLE VI -- TIME AND PLACE OF CLOSING AND CLOSING COSTS 7
ARTICLE VII -- APPORTIONMENTS 7 ARTICLE VIII -- EMINENT DOMAIN 8
ARTICLE IX -- PURCHASER’S CONDITIONS PRECEDENT 8 ARTICLE X -- DELIVERIES BY
SELLER 8 ARTICLE XI -- REPRESENTATIONS AND WARRANTIES OF SELLER 10
ARTICLE XII -- DEFAULT AND REMEDIES 13 ARTICLE XIII -- NOTICES 14
ARTICLE XIV -- BROKERS 16 ARTICLE XV -- warranties, representations and
covenants of purchaser 17 ARTICLE XVI -- MISCELLANEOUS 17

 



 

